Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 7-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “wherein the light-shading structure comprises at least one sub light-shading structure extending in the column direction, the light-shading layer comprises a plurality of sub light-shading layers extended in the column direction, and the sub light-shading structure has a same shape and a same size as one of the plurality of sub light-shading layers” as recited in claim 8.
	Claims 1, 7, 9-18 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
With regards to claim 8, the closest prior art was Chang et al. (USP# 10,409,118 B1) and Yamada et al. (Pub No. US 2019/0206957 A1) and teach everything of claims 1, 7, 9-18 except for “wherein the light-shading structure comprises at least one sub light-shading structure extending in the column direction, the light-shading layer comprises a plurality of sub light-shading layers extended in the column direction, and the sub light-shading structure has a same shape and a same size as one of the plurality of sub light-shading layers” as recited in claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML